Citation Nr: 1222355	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-27 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1965 to July 1967, including service in the Republic of Vietnam for which he earned a Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for posttraumatic stress disorder and assigned a 30 percent disability rating.  While on appeal in a rating decision in July 2008, the RO increased the rating to 50 percent, effective from the date of service connection.  The Veteran continued to appeal the assigned disability rating.

The claim of service connection for a prostate condition as a result of exposure to Agent Orange has been raised by the record and the Veteran has raised the claim of service connection for seizures due to posttraumatic stress disorder, which are referred to the RO for appropriate action.  


FINDING OF FACT

Throughout the appeals period, posttraumatic stress disorder has been manifested by a disability picture that equates to occupational and social impairment with reduced reliability and productivity under the General Rating Formula for Mental Disorders (General Rating Formula), including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association, which is referred to in 38 C.F.R. § 4.130  (rating mental disorders), but not covered in the General Rating Formula; occupational and social impairment with deficiencies in most areas, such as work and family relations, judgment, thinking, or mood has not been demonstrated.



CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  



Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in November 2006 on the underlying claim of service connection.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records and VA records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations.  As the examinations contain the Veteran's medical history, findings, and an opinion with a rationale to support the conclusion reached in the opinions, the Board finds that the examinations are adequate to decide the claim.  


See Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

There is no evidence in the record subsequent to the last VA examination that indicates a material change in the disability to warrant a reexamination. 38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Policy 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.





The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Criteria for Rating a Psychiatric Disorder

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following criteria for rating posttraumatic stress disorder: 

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130. 





Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or the effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, symptoms identified in the diagnosis of posttraumatic stress disorder in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV. 

A GAF score of 61 to 70 indicates some mild symptoms such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and having some meaningful interpersonal relationships. 

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers). 






A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job). 

Facts

The Veteran has a diagnosis of posttraumatic stress disorder due to his experiences in combat in Vietnam with symptoms such as anxiety, irritability, intrusive thoughts, nightmares, isolation, a hyper-startle response, and disturbed sleep.  

Although the Veteran has experienced symptoms since service, he initially sought treatment for posttraumatic stress disorder in 2006.  The Veteran's treatment has included medication for mood stabilization and for sleeping and for anxiety.  Since November 2009, the Veteran has regularly attended group therapy at a VA Medical Center.

The Veteran has been afforded two VA psychiatric examinations in addition to his outpatient treatment through VA for posttraumatic stress disorder.  The Veteran has consistently denied suicidal or homicidal ideation.  He has been able to function appropriately in society.  He held down a full time job until he reached retirement age.  He has exhibited logical and coherent speech.  He has maintained good personal hygiene and impulse control.  He has not demonstrated any spatial disorientation or obsessional rituals.  

On VA examination in November 2006, the Veteran complained of nightmares and flashbacks of Vietnam associated with nervousness and depression, poor concentration, irritability, and trouble sleeping.  The Veteran tended to isolate himself.  He was hyperalert and he occasionally had an increased startle response.  The Global Assessment of Functioning (GAF) score was from 55 to 60.



VA records show that in July 2008 the GAF score was of 56.  On one occasion in August 2009, the Veteran described hearing voices and seeing shadows, almost as though he was back in Vietnam.  

In a statement in October 2010, the Veteran described nightmares, flashbacks, and stress, which were getting worse and that his medication had been increased.

In August 2011 on VA examination, the Veteran described a good marriage and relationship with his son and grandchildren, as well as good friendships.  He held a steady job at a textile mill for 38 years before retiring based on his age.  The diagnosis was posttraumatic stress disorder and depressive symptoms that were secondary to posttraumatic stress disorder.  The examiner noted that the Veteran's symptoms resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  A GAF score of 55 was assigned.  

Analysis 

During the appeal period, the Veteran retired on the basis of his age from a job he had for 38 years.  As for social adjustment, the Veteran described his relationships with spouse, his son, his grandchildren, and friends as good.  The Veteran does have some degree of occupational impairment, but the degree of occupational impairment has not risen to the level of impairment due to manifestations of such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or inability to establish and maintain effective relationships, which are the criteria for a 70 percent rating. 



As for the GAF scores, the initial score was in the range of 55 to 60.  The other GAFs were 56 in 2008 and 55 on VA examination in August 2011. The GAF scores in the range of 55 to 60 are suggestive of moderate difficulty in social and occupational functioning. 

And the VA examiners have reported that the Veteran's symptoms are moderate in degree, which is characteristic of the criteria for a 50 percent rating. 

Reconciling the various findings into a consistent disability picture, covering the period from 2006 to 2011, overall the symptoms have not resulted in occupational and social impairment with deficiencies in most areas such as work and family relations, judgment, thinking, or mood, which more nearly approximate or equate to the criteria for a 70 percent rating. 

As for symptoms associated with the diagnosis of posttraumatic stress under DSM-IV, such as nightmares, intrusive thoughts, sleep disturbance, irritability and anger, detachment, hypervigilance, and startle response, the symptoms in combination with other symptoms do not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood for a 70 percent rating. 

The Board has considered whether a staged rating is appropriate, however, the evidence does not support a finding that the criteria for the next higher rating have bene met at any time during the appeal period. 

As the findings do not more nearly approximate or equate to the criteria for the next higher rating, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38U.S.C.A. § 5107(b). 






Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology with respect to his posttraumatic stress disorder as described in the analysis above, and provide for higher ratings for more severe symptoms.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).










Total Disability Rating for Compensation based on Individual Unemployability

The issue of a total disabled rating for compensation based on individual unemployability is not expressly raised by the Veteran or reasonably raised by the records.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

An initial rating higher than 50 percent for posttraumatic stress disorder is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


